             Case 18-17255             Doc 51      Filed 03/04/19 Entered 03/04/19 11:48:54                          Desc Main
                                                    Document     Page 1 of 14


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Wampach, William F.                                                  §           Case No. 18-17255
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 06/18/2018. The
         undersigned trustee was appointed on 06/19/2018.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                     343,573.00
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                        0.00
                 Administrative Expenses                                                                       46,047.84
                 Bank Service Fees                                                                                 30.00
                 Other Payments to Creditors                                                                  190,086.80
                 Non-Estate funds paid to 3rd Parties                                                          49,932.68
                 Exemptions paid to the Debtor                                                                      0.00
                 Other Payments to Debtor                                                                           0.00
                 Leaving a balance on hand of 1                                         $                       57,475.68




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 18-17255              Doc 51        Filed 03/04/19 Entered 03/04/19 11:48:54                            Desc Main
                                                      Document     Page 2 of 14

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 10/31/2018 and the deadline for
       filing governmental claims was 12/17/2018. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $20,428.65.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
      The trustee has received $0.00 as interim compensation and now requests a sum of $12,500.00, for a
total compensation of $12,500.002. In addition, the trustee received reimbursement for reasonable and
necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of $107.84 for
total expenses of $107.84
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       02/28/2019                                   By :    /s/ Elizabeth C. Berg
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                            Case 18-17255              Doc 51         Filed 03/04/19 Entered 03/04/19 11:48:54                          Desc Main
                                                                                       Document     Page 3 of 14
                                                                                                                                                                                                            Page 1
                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                  ASSET CASES
                  Case No: 18-17255                                         Judge: Janet S. Baer                                                     Trustee Name:     Elizabeth C Berg
               Case Name: Wampach, William F.                                                                                       Date Filed (f) or Converted (c):   06/18/2018 (f)
                                                                                                                                             341(a) Meeting Date:      07/23/2018
      For Period Ending: 02/28/2019                                                                                                                Claims Bar Date:    10/31/2018

                                       1                                                    2                       3                      4                            5                            6
                                                                                                               Est Net Value
                                                                                                           (Value Determined by                                                           Asset Fully Administered
                                                                                                                                    Property Formally
                                Asset Description                                  Petition/Unscheduled     Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                       Abandoned
                    (Scheduled and Unscheduled (u) Property)                               Values               Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                                       OA=554(a)
                                                                                                             and Other Costs)
1.      Real Property - 701 Tahoe Tr., Elgin, IL (co-owned)                                  168,000.00                 47,500.00                                           336,000.00              FA
        Residence owned in tenancy by entireties with non-filing spouse.
        Trustee authorized to sell Debtor's and co-owner's interest pursuant
        to order dated 8/17/18 [Dkt. No. 31] ("Sale Order"). Trustee
        authorized, per the Sale Order, to pay liens, closing costs (including
        realtor commissions, attorneys' fees, real estate taxes, et al.) and the
        co-owner's 50% interest of the net proceeds
2.      2005 Volvo S80, 140,000 miles                                                           1,750.00                     0.00                                                 0.00              FA
        co-owned with non-filing spouse
3.      Household Goodss                                                                        1,250.00                     0.00                                                 0.00              FA
        2 bedroom sets, dining room set, couch, 3 chairs, wood rocking
        chair, buffet cabinet, end and coffee tables, lamps, kitchen utensils
        (all furniture 20-25 years old)
4.      Electronics                                                                              400.00                      0.00                                                 0.00              FA
        50" TV, 2-42" TVs
5.      Equipment for sports and hobbies                                                         100.00                      0.00                                                 0.00              FA
6.      Jewelry - wedding band                                                                   100.00                      0.00                                                 0.00              FA
7.      Cash                                                                                     100.00                      0.00                                                 0.00              FA
8.      Checking Account - Barclay Bank                                                         1,400.00                     0.00                                                 0.00              FA
9.      Checking Account - Bank of America                                                         75.00                     0.00                                                 0.00              FA
10.     Saving Account - Wells Fargo                                                            5,148.00                 4,573.00                                             4,573.00              FA
        Trustee obtained turnover of non-exempt proceeds of bank account
11.     Kunden Architectural Inc.                                                                   0.00                     0.00                                                 0.00              FA
        100% ownership interest in business. Corporation filed chapter 7
        bankruptcy


     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                   Exhibit A
                                             Case 18-17255                 Doc 51          Filed 03/04/19 Entered 03/04/19 11:48:54                                  Desc Main
                                                                                            Document     Page 4 of 14
                                                                                                                                                                                                                            Page 2
                                                                                                        FORM 1
                                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                      ASSET CASES
               Case No: 18-17255                                                Judge: Janet S. Baer                                                             Trustee Name:      Elizabeth C Berg
            Case Name: Wampach, William F.                                                                                                      Date Filed (f) or Converted (c):    06/18/2018 (f)
                                                                                                                                                         341(a) Meeting Date:       07/23/2018
      For Period Ending: 02/28/2019                                                                                                                            Claims Bar Date:     10/31/2018

                                        1                                                         2                           3                          4                            5                              6
                                                                                                                        Est Net Value
                                                                                                                    (Value Determined by                                                                 Asset Fully Administered
                                                                                                                                                Property Formally
                               Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                                  Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                   Abandoned
                   (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                             the Estate                  Remaining Assets
                                                                                                                                                   OA=554(a)
                                                                                                                      and Other Costs)
12.    Wampach Woodworking, Inc.                                                                      Unknown                     3,000.00                                                 3,000.00                FA
       100% ownership interest. Company went out of business in 2013.
       Company still owns 2005 International CF500 Box Truck with approx.
       200,000 miles.
       --Trustee recovered proceeds from sale of truck
13.    IRA - Wells Fargo                                                                              5,598.00                         0.00                                                    0.00                FA
14.    Security Deposit Schoenberger & Shoenberger                                                      992.75                         0.00                                                    0.00                FA
15.    General American Term Life                                                                         0.00                         0.00                                                    0.00                FA
       Beneficiary - wife, Betty Wampach
16.    Office Equipment used in Debtor's job (u)                                                        250.00                         0.00                                                    0.00                FA

                                                                                                                                                                                                 Gross Value of Remaining Assets

  TOTALS (Excluding Unknown Values)                                                              185,163.75                    55,073.00                                                  343,573.00                          0.00




  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
  December 18, 2018: Trustee worked with her accountants to obtain information necessary to prepare Estate tax returns. Trustee filed Estate tax returns. Upon expiration of the claims bar date, Trustee verified claims on
  file and prepared her TFR.

  October 16, 2018: Trustee collected the non-exempt proceeds of the Debtor's saving account. Trustee also recovered proceeds from the sale of a truck owned by the Debtor's defunct corporation, Wampach Woodwork,
  which ceased operations in 2013. Prior to the commencement of this case, Debtor and his non-filing spouse (Betty) had entered into a real estate sales contract to sell their residence which Debtor and Betty co-owned as
  tenants by the entirety. Trustee conferred with UST office re administration of case for benefit of secured tax claimant. Thereafter, TR obtained court authority to assume the pending sales contract and sell the residence
  pursuant to this Court's order dated August 17, 2018 [Dkt. 31] ("Sale Order"). Trustee also discovered two judgment liens (in combined amounts in excess of $430,000.00) which were recorded against the residence within
  90 days prior to the commencement of this case. Trustee believed the judgment liens were avoidable. Trustee negotiated with the judgement creditors to settle the liens for a fraction of the amount of liens asserted [Dkt.
  33]. The Sale Order also authorized the Trustee to pay, from the proceeds of the sale, the outstanding mortgages on the property, in full, and to pay all other costs associated with the sale of the residence including the
  settled judgment liens, commissions, attorneys' fees, customary closing costs and Betty's co-ownership interest representing 50% of the net proceeds. After the aforementioned disbursements were made, the Estate
  recovered net proceeds of nearly $50,000.00. Trustee's report of sale was filed on October 4, 2018 [Dkt. No. 42]. Although general unsecured creditors will not receive a dividend in this case, as a result of Trustee's sale of


 UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                                       Exhibit A
                                           Case 18-17255                Doc 51          Filed 03/04/19 Entered 03/04/19 11:48:54                                   Desc Main
                                                                                         Document     Page 5 of 14
                                                                                                                                                                                                                          Page 3
                                                                                                     FORM 1
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                   ASSET CASES
            Case No: 18-17255                                                Judge: Janet S. Baer                                                               Trustee Name:      Elizabeth C Berg
         Case Name: Wampach, William F.                                                                                                        Date Filed (f) or Converted (c):    06/18/2018 (f)
                                                                                                                                                        341(a) Meeting Date:       07/23/2018
  For Period Ending: 02/28/2019                                                                                                                               Claims Bar Date:     10/31/2018

                                      1                                                        2                           3                           4                             5                              6
                                                                                                                      Est Net Value
                                                                                                                 (Value Determined by                                                                    Asset Fully Administered
                                                                                                                                               Property Formally
                               Asset Description                                      Petition/Unscheduled         Trustee, Less Liens,                                    Sale/Funds Received by           (FA) / Gross Value of
                                                                                                                                                  Abandoned
                  (Scheduled and Unscheduled (u) Property)                                    Values                  Exemptions,                                                 the Estate                  Remaining Assets
                                                                                                                                                   OA=554(a)
                                                                                                                    and Other Costs)
the residence Trustee will be able to make a significant distribution to the IRS on account of its subordinated secured tax lien claim. The Trustee will attend to the Estate tax matters, resolve claims issues, as necessary,
after the expiration of the claims bar date and prepare her TFR.


Initial Projected Date of Final Report(TFR) : 06/30/2019                       Current Projected Date of Final Report(TFR) : 01/31/2019


Trustee’s Signature          /s/Elizabeth C Berg                                               Date: 02/28/2019
                             Elizabeth C Berg
                             P. O. Box 2399
                             Glen Ellyn, IL 60138-2399
                             Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                                                      Exhibit A
                                      Case 18-17255              Doc 51       Filed 03/04/19  FORMEntered
                                                                                                    2       03/04/19                11:48:54          Desc Main                                         Page 1
                                                                                Document
                                                                        ESTATE CASH              Page 6 of 14RECORD
                                                                                    RECEIPTS AND DISBURSEMENTS

                 Case No: 18-17255                                                                                                                    Trustee Name: Elizabeth C Berg
              Case Name: Wampach, William F.                                                                                                            Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5419 Checking Account
       Taxpayer ID No: **-***5574                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 2/28/2019                                                                                                     Separate bond (if applicable): 0.00

    1                   2                             3                                                   4                                              5                     6                   7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                     Account/ CD
   Date              [Refer#]             Paid To / Received From                        Description of Transaction                 Code            Deposits($)        Disbursements($)         Balance($)
08/09/2018             [10]       Wells Fargo Advisors                       Funds from Wells Fargo Savings Acct #0335             1129-000               4,573.00                                     4,573.00
                                  One North Jefferson
                                  St. Louis, MO 63103

08/15/2018             [12]       Heath Industrial Auction Services, Inc.    Sale Proceeds from 2006 International Truck           1129-000               3,000.00                                     7,573.00
                                  508 W. Brittany Drive
                                  Arlington Heights, IL 60004

09/04/2018                        Texas Capital Bank                         Bank Service Fee                                      2600-000                                         15.00              7,558.00
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

09/20/2018                        Citywide Title Corporation                 Proceeds from Sale of Debtor's Residence per order                          49,932.68                                  57,490.68
                                  Chicago, IL 60607                          8/17/18 [DKt. No. 31], Report of Sale filed October
                                                                             4, 2018 [Dkt. No. 42]
                                                                             Gross Proceeds from Sale of
                        [1]                                                                                        336,000.00      1110-000
                                                                             Debtor's Residence
                                                                             State of Illinois - transfer tax         (336.00)     2500-000
                                                                             American Land Title - title
                                                                                                                    (3,060.50)     2500-000
                                                                             charges
                                                                             Kane County - 2017 real
                                                                                                                   (10,850.24)     2500-000
                                                                             estate tax
                                                                             Dell Webb Community Ass'n
                                                                                                                    (1,898.55)     2500-000
                                                                             - HOA fees
                                                                             Todd Surveying - survey costs            (450.00)     2500-000

                                                                             City of Elgin - water bill                  (41.55)   2500-000

                                                                                                                              Page Subtotals             57,505.68                  15.00




UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                                      Exhibit B
                                      Case 18-17255           Doc 51      Filed 03/04/19  FORMEntered
                                                                                                2       03/04/19             11:48:54          Desc Main                                         Page 2
                                                                            Document
                                                                    ESTATE CASH              Page 7 of 14RECORD
                                                                                RECEIPTS AND DISBURSEMENTS

                 Case No: 18-17255                                                                                                             Trustee Name: Elizabeth C Berg
              Case Name: Wampach, William F.                                                                                                     Bank Name: Texas Capital Bank
                                                                                                                                        Account Number/CD#: ******5419 Checking Account
       Taxpayer ID No: **-***5574                                                                                              Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 2/28/2019                                                                                              Separate bond (if applicable): 0.00

    1                   2                           3                                             4                                               5                     6                   7
                                                                                                                            Uniform
Transaction          Check or                                                                                                Trans.                                                     Account/ CD
   Date              [Refer#]             Paid To / Received From                   Description of Transaction               Code            Deposits($)        Disbursements($)         Balance($)
                                                                         Foster Premier - transfer fee            (25.00)   2500-000
                                                                         Kane County - title/recording
                                                                                                                 (341.00)   2500-000
                                                                         charges
                                                                         Kane County Treasurer -
                                                                         1/1/18 to 9/18/18 real estate       (7,850.00)     2820-000
                                                                         tax
                                                                         EFB Partnres, LLC - fee for
                                                                         release of judgment lien per        (1,000.00)     2990-000
                                                                         order 8/17/18 [Dkt No. 33]
                                                                         Community Bank of Elmhurst
                                                                         - fee for release of judgment
                                                                                                             (2,000.00)     2990-000
                                                                         lien per order 8/17/18 [Dkt
                                                                         No. 33]
                                                                         R. Sanmiguel - Trustee's
                                                                                                             (1,395.00)     3210-600
                                                                         special real estate counsel
                                                                         Remax/Homesmart - Realtor
                                                                                                            (16,800.00)     3510-000
                                                                         Commission
                                                                         Bank of America - first
                                                                                                            (88,691.89)     4110-000
                                                                         mortgage payoff
                                                                         BMO Harris - Judgment lien
                                                                                                           (101,394.91)     4120-000
                                                                         payoff
                                                                         Betty Waumpach - co-
                                                                         owner's 50% interest in net        (49,932.68)     8500-000
                                                                         proceeds

10/03/2018                        Texas Capital Bank                     Bank Service Fee                                   2600-000                                         15.00           57,475.68
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                       Page Subtotals             49,932.68                  15.00




UST Form 101-7-TFR (5/1/2011) (Page 7)                                                                                                                                               Exhibit B
                                        Case 18-17255           Doc 51       Filed 03/04/19  FORMEntered
                                                                                                   2       03/04/19       11:48:54          Desc Main                                         Page 3
                                                                               Document
                                                                       ESTATE CASH              Page 8 of 14RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 18-17255                                                                                                          Trustee Name: Elizabeth C Berg
              Case Name: Wampach, William F.                                                                                                  Bank Name: Texas Capital Bank
                                                                                                                                     Account Number/CD#: ******5419 Checking Account
       Taxpayer ID No: **-***5574                                                                                           Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 2/28/2019                                                                                           Separate bond (if applicable): 0.00

    1                    2                            3                                        4                                               5                      6                  7
                                                                                                                         Uniform
Transaction          Check or                                                                                             Trans.                                                     Account/ CD
   Date              [Refer#]               Paid To / Received From                Description of Transaction             Code            Deposits($)        Disbursements($)         Balance($)

                                                                                                                    Page Subtotals


                                                                                             COLUMN TOTALS                                     57,505.68                  30.00
                                                                                                      Less:Bank Transfer/CD's                        0.00                  0.00
                                                                                             SUBTOTALS                                         57,505.68                  30.00

                                                                                                    Less: Payments to Debtors                                              0.00
                                                                                             Net                                               57,505.68                  30.00


                                                                                      TOTAL-ALL ACCOUNTS                                       NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:          343,573.00                                                                         DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:           286,097.32
                                                                                      ******5419 Checking Account                              57,505.68                  30.00
                                All Accounts Net:          57,475.68
                                                                                      Net Totals                                               57,505.68                  30.00        57,475.68




UST Form 101-7-TFR (5/1/2011) (Page 8)                                                                                                                                            Exhibit B
             Case 18-17255             Doc 51    Filed 03/04/19 Entered 03/04/19 11:48:54                    Desc Main C Page 1
                                                                                                                EXHIBIT
                                                  Document     Page 9 of 14
  Case: 18-17255                                                                                                          Elizabeth C Berg
  Wampach, William F.                                                                                                   CLAIMS REGISTER
                                                                                                                         EXHIBIT C Page 1
  Claims Bar Date: 10/31/18     Government Bar Date: 12/17/18

  Claim
   No. Creditors                           UTC          Scheduled        Claimed          Allowed               Paid              Balance

         Elizabeth C. Berg, Trustee       2100               0.00      12,500.00         12,500.00             0.00            12,500.00
         PO Box 2399                     ADMIN
         Glen Ellyn, IL 60138-2399
         Trustee compensation
         Elizabeth C. Berg, Trustee       2200               0.00         107.84            107.84             0.00                107.84
         PO Box 2399                     ADMIN
         Glen Ellyn, IL 60138-2399
         Trustee Expenses
         Community Bank of Elmhurst       2990               0.00            0.00         2,000.00         2,000.00                  0.00
                                         ADMIN

         Lien claim avoided and settled for payment of $2,000 in exchange for voluntary release of lien per order 8/17/18 [Dkt. No. 33
         EBF Partners, LLC                2990               0.00            0.00         1,000.00         1,000.00                  0.00
                                         ADMIN

         Lien claim avoided and settled for payment of $1,000 in exchange for voluntary release of lien per order 8/17/18 [Dkt. No. 33]
         Baldi Berg, Ltd.                 3110               0.00        7,500.00         7,500.00             0.00              7,500.00
         PO Box 2399                     ADMIN
         Glen Ellyn, IL 60138-2399
         Trustee's attorneys' fees
         Baldi Berg, Ltd.                 3120               0.00         647.19            647.19             0.00                647.19
         PO Box 2399                     ADMIN
         Glen Ellyn, IL 60138-2399
         Trustee's Attorneys' Expenses
         Kutchins, Robbins &              3410               0.00        1,272.00         1,272.00             0.00              1,272.00
         35 E Wacker Dr                  ADMIN
         Suite 1550
         Chicago, IL 60601
         Trustee's Accountants' Fees
ADMINISTRATIVE TOTAL                                         0.00      22,027.03         25,027.03         3,000.00            22,027.03

 00001A Community Bank of Elmhurst        4220               0.00     168,000.00              0.00             0.00                  0.00
        c/o Gina B. Krol, Cohen & Krol    SEC
        105 W Madison St Ste 1100
        Chicago, IL 60602
         Filed: 06/27/18
         Lien avoided per order 8/17/18 [Dkt. No. 33]




UST Form 101-7-TFR (5/1/2011) Page 9
             Case 18-17255            Doc 51     Filed 03/04/19 Entered 03/04/19 11:48:54                     Desc Main C Page 2
                                                                                                                 EXHIBIT
                                                  Document     Page 10 of 14
  Case: 18-17255                                                                                                          Elizabeth C Berg
  Wampach, William F.                                                                                                   CLAIMS REGISTER
                                                                                                                         EXHIBIT C Page 2
  Claims Bar Date: 10/31/18    Government Bar Date: 12/17/18

  Claim
   No. Creditors                           UTC        Scheduled          Claimed           Allowed              Paid              Balance

 00002A Internal Revenue Service          4300              0.00      149,253.56        149,253.56              0.00           149,253.56
         Mail Stop 5010 CHI               SEC
        230 S Dearborn St
        Chicago, IL 60604
         Filed: 08/07/18
         Secured tax lien allowed and to be paid in accordance with provisions of 11 U.S.C. §724(b) per order 8/17/18 [ Dkt. No. 31, at
         para. 11]
SECURED TOTAL                                               0.00      317,253.56        149,253.56              0.00           149,253.56

  00006 Brian Matti                       5300              0.00         1,202.75         1,202.75              0.00             1,202.75
        1400 Summit Dr                   PRIOR
        Hampshire, IL 60140
        Filed: 10/01/18
         IRS - Employer withholding       5800              0.00            92.01            92.01              0.00                92.01
                                         PRIOR
         Employer portion of taxes for wage claim paid
 00002B Internal Revenue Service          5800              0.00         6,490.46         6,490.46              0.00             6,490.46
         Mail Stop 5010 CHI              PRIOR
        230 S Dearborn St
        Chicago, IL 60604
        Filed: 08/07/18
        priority portion of claim

PRIORITY TOTAL                                              0.00         7,785.22         7,785.22              0.00             7,785.22

  00001 Community Bk Elmhurst             7100              0.00      192,187.49        192,187.49              0.00           192,187.49
        c/o Gina B. Krol                UNSEC
        105 W Madison St Ste 1100
        Chicago, IL 60602
        Filed: 06/27/18
        Unsecured portion of claim
  00002 Internal Revenue Service          7100              0.00           350.40           350.40              0.00               350.40
         Mail Stop 5010 CHI             UNSEC
        230 S Dearborn St
        Chicago, IL 60604
        Filed: 08/07/18
  00003 Atlas Acquisitions LLC,           7100              0.00        37,438.56        37,438.56              0.00            37,438.56
        from EFB Partners, LLC          UNSEC
        294 Union St.
        Hackensack, NJ 07601
        Filed: 08/21/18




UST Form 101-7-TFR (5/1/2011) Page 10
             Case 18-17255          Doc 51         Filed 03/04/19 Entered 03/04/19 11:48:54     Desc Main C Page 3
                                                                                                   EXHIBIT
                                                    Document     Page 11 of 14
  Case: 18-17255                                                                                           Elizabeth C Berg
  Wampach, William F.                                                                                    CLAIMS REGISTER
                                                                                                          EXHIBIT C Page 3
  Claims Bar Date: 10/31/18    Government Bar Date: 12/17/18

  Claim
   No. Creditors                          UTC         Scheduled     Claimed      Allowed          Paid             Balance

         Claim amended 11/30/18
         Claim transferred 2/25/19 [Dkt. No. 46]
  00004 Capital One Bank (USA), N.A.     7100              0.00     5,389.27     5,389.27         0.00            5,389.27
        PO Box 71083                    UNSEC
        Charlotte, NC 28272
        Filed: 08/27/18
  00005 Old World Stone                  7100              0.00    18,180.00    18,180.00         0.00          18,180.00
        11271 Kiley Dr                   UNSEC
        Huntley, IL 60142
        Filed: 08/27/18
  00007 KNIGHT CAPITAL FUNDING           7100              0.00    45,343.02    45,343.02         0.00          45,343.02
        1691 Michigan Ave Ste 230       UNSEC
        Miami Beach, FL 33139
        Filed: 10/16/18
  00008 Star Molding                     7100              0.00    12,476.46    12,476.46         0.00          12,476.46
        6606 W 74th St                  UNSEC
        Bedford Park, IL 60638
        Filed: 10/23/18
  00009 EBF Partners, LLC                7100              0.00         0.00         0.00         0.00                0.00
                                        UNSEC
         Claim withdrawn 11/30/18

UNSECURED TOTAL                                            0.00   311,365.20   311,365.20        0.00          311,365.20




REPORT TOTALS                                              0.00   658,431.01   493,431.01     3,000.00         490,431.01




UST Form 101-7-TFR (5/1/2011) Page 11
             Case 18-17255              Doc 51   Filed 03/04/19 Entered 03/04/19 11:48:54           Desc Main
                                                  Document     Page 12 of 14
                                                 TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 18-17255
Case Name: Wampach, William F.

Trustee Name: Elizabeth C Berg
                     Balance on Hand                                                                            $57,475.68
Claims of secured creditors will be paid as follows:


                                                                                          Interim
   Claim                                                Claim       Allowed Amount      Payments to          Proposed
    No.       Claimant                                 Asserted         of Claim            Date             Payment
00001A Community Bank of Elmhurst                  $     168,000.00 $          0.00 $              0.00 $               0.00
00002A Internal Revenue Service                    $     149,253.56 $    149,253.56 $              0.00 $       34,245.90
Total to be paid to secured creditors                                                                  $        34,245.90
Remaining Balance                                                                                      $        23,229.78

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                       Total Requested       to Date            Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                           $     12,500.00 $              0.00 $        12,500.00
Trustee, Expenses: Elizabeth C. Berg, Trustee                       $        107.84 $              0.00 $           107.84
Attorney for Trustee, Fees: Baldi Berg, Ltd.                        $      7,500.00 $              0.00 $         7,500.00
Attorney for Trustee, Expenses: Baldi Berg, Ltd.                    $        647.19 $              0.00 $           647.19
Accountant for Trustee, Fees: Kutchins, Robbins & Diamond           $      1,272.00 $              0.00 $         1,272.00
Other: Community Bank of Elmhurst                                   $      2,000.00 $         2,000.00 $                0.00
Other: EBF Partners, LLC                                            $      1,000.00 $         1,000.00 $                0.00

Total to be paid for chapter 7 administrative expenses                                                 $         22,027.03
Remaining Balance                                                                                      $          1,202.75

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$7,785.22 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:



UST Form 101-7-TFR (5/1/2011) Page 12
             Case 18-17255              Doc 51   Filed 03/04/19 Entered 03/04/19 11:48:54                    Desc Main
                                                  Document     Page 13 of 14

   Claim                                                Allowed Amount of Interim Payments to
    No.        Claimant                                       Claim               Date                       Proposed Payment
              IRS - Employer withholding               $                92.01 $                 0.00 $                      0.00
00002B        Internal Revenue Service                 $             6,490.46 $                 0.00 $                      0.00
00006         Brian Matti                              $             1,202.75 $                 0.00 $                   1,202.75

Total to be paid to priority creditors                                                                   $               1,202.75

Remaining Balance                                                                                        $                  0.00

       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $311,365.20 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 0.0 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:


                                                             Allowed
   Claim                                                    Amount of             Interim Payments              Proposed
    No.        Claimant                                       Claim                     to Date                 Payment
00001         Community Bk Elmhurst                    $        192,187.49 $                   0.00 $                       0.00
00002         Internal Revenue Service                 $              350.40 $                 0.00 $                       0.00
00003         Atlas Acquisitions LLC, transferee       $            37,438.56 $                0.00 $                       0.00
00004         Capital One Bank (USA), N.A.             $             5,389.27 $                0.00 $                       0.00
00005         Old World Stone                          $            18,180.00 $                0.00 $                       0.00
00007         KNIGHT CAPITAL FUNDING III, LLC          $            45,343.02 $                0.00 $                       0.00
00008         Star Molding                             $            12,476.46 $                0.00 $                       0.00
00009         EBF Partners, LLC                        $                0.00 $                 0.00 $                       0.00

Total to be paid to timely general unsecured creditors                                               $                      0.00

Remaining Balance                                                                                    $                      0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

       Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be

UST Form 101-7-TFR (5/1/2011) Page 13
             Case 18-17255              Doc 51   Filed 03/04/19 Entered 03/04/19 11:48:54    Desc Main
                                                  Document     Page 14 of 14
0.0 %, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                           NONE




UST Form 101-7-TFR (5/1/2011) Page 14
